PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ito, Kazuyuki
Application No. 16/498,040
Filed: 26 Sep 2019
For: AROMATIC POLYSULFONE, AROMATIC POLYSULFONE COMPOSITION, AND METHOD FOR PRODUCING AROMATIC POLYSULFONE
:
:
:
:	DECISION ON REQUEST
:                   FOR REFUND
:
:


This is a decision on the requests for refunds received April 19, 2022 and April 20, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,500, stating that “[t]he QPIDS, RCE and IDS did not properly upload to the USPTO and generate an acknowledgement receipt and Petition Decision.  We need to resubmit the documents mentioned and need a refund of the fees prior to doing so.”

A review of the Office records for the above-identified application shows that applicant attempted to file a Petition to Withdraw the Application from Issue on April 18, 2022, however the papers were not uploaded into IFW, due to an EFS error, but the fees were received. 

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $1,500 was refunded to petitioner’s credit card on April 25, 2022.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions